Citation Nr: 1727372	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  12-35 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen the claim of service connection for tinnitus.

3.  Entitlement to an initial compensable rating for sinusitis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1964 to September 1968 and from December 1982 to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2011 and October 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

In the August 2011 rating decision, the RO, in pertinent part, determined that new and material evidence had not been received to reopen the claims of service connection for bilateral hearing loss and tinnitus.

In the October 2011 rating decision, the RO granted service connection for sinusitis and assigned an initial noncompensable rating, effective November 30, 2010.

The Veteran filed a timely notice of disagreement in November 2011.  In November 2012, the RO issued a Statement of the Case regarding the hearing loss and tinnitus and a separate Statement of the Case for sinusitis.  In the substantive appeal received in December 2012, the Veteran indicated that he wanted to appeal all issues listed on the Statement of the Case.  However, only the issues regarding hearing loss and tinnitus were certified to the Board.  In correspondence received in June 2017, the appellant's representative confirmed that the Veteran was also appealing the assigned rating for his service-connected sinusitis.  

In light of the foregoing, the Board finds that the Veteran perfected an appeal regarding the assigned rating for his service-connected sinusitis.  Although the matter was not certified to the Board, jurisdiction of this issue is accepted.   38 C.F.R. § 19.35.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Veteran's December 2012 substantive appeal, he requested a hearing before a Veterans Law Judge at the RO (Travel Board hearing).  Subsequently, in correspondence received in January 2013, he stated that instead of a Travel Board hearing, he wanted a hearing by live videoconference.  In a May 2014 notification letter, the appellant was advised that his Travel Board hearing was scheduled in June 2014.  In a subsequent statement received in May 2014, the Veteran requested that the June 2014 hearing be rescheduled due to a previously scheduled engagement.  To date, the Board notes that action has not been taken to reschedule the hearing.

In a June 2017 statement, the Veteran's representative explained that the Veteran had been unable to attend the June 2014 hearing as he had to appear before a chaplain accreditation board for his denomination in connection with his employment as a VA chaplain.  

The Board finds that the appellant has shown good cause for his inability to appear for the initial hearing.  As such, the Board finds that he should be scheduled for another Board hearing.

Accordingly, the case is REMANDED for the following action:

Contact the Veteran to clarify whether he desires a videoconference or Travel Board hearing.  Thereafter, schedule the Veteran for such hearing.  He should be afforded, at his latest address, appropriate notice of the time, date, and location of this hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




